DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed August 24, 2022. Claims 21-40 are pending.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jim Salter (Reg # 35,668) on September 9, 2022.
The application has been amended as follows: 
Replace claim 21 with the following: 
	21. (Currently Amended) A system comprising:
a data processor; and
a vehicle position and velocity estimation module which, when executed by the data processor, causes the system to:
receive input object data from a subsystem of an autonomous vehicle, the input object data including image data from an image generating device and distance data from a distance measuring device, the distance measuring device comprising one or more light imaging, detection, and ranging (LIDAR) sensors;
determine a first position of a proximate object near the autonomous vehicle from the image data, the first position being determined using semantic segmentation processing of the image data, the semantic segmentation processing including assigning an object categorical label to each pixel in the image data;
determine a second position of the proximate object from the distance data, the second position being tracked using the distance data received from the distance measuring device over a plurality of processing cycles, the distance data being collected during at least one of the plurality of processing cycles;
correlate the first position and the second position by matching the first position of the proximate object detected in the image data with the second position of the same proximate object detected in the distance data;
determine a three-dimensional (3D) position of the proximate object using the correlated first and second positions; and
track the 3D position of the proximate object over a plurality of processing cycles, the input object data being collected during at least one of the plurality of processing cycles.

Replace claim 29 with the following: 
29. (Currently Amended) A method comprising:
receiving input object data from a subsystem of an autonomous vehicle, the input object data including image data from an image generating device and distance data from a distance measuring device, the distance measuring device comprising one or more light imaging, detection, and ranging (LIDAR) sensors;
determining a first position of a proximate object near the autonomous vehicle from the image data, the first position being determined using semantic segmentation processing of the image data, the semantic segmentation processing including assigning an object categorical label to each pixel in the image data;
determining a second position of the proximate object from the distance data, the second position being tracked using the distance data received from the distance measuring device over a plurality of processing cycles, the distance data being collected during at least one of the plurality of processing cycles;
correlating the first position and the second position by matching the first position of the proximate object detected in the image data with the second position of the same proximate object detected in the distance data;
determining a three-dimensional (3D) position of the proximate object using the correlated first and second positions; and
tracking the 3D position of the proximate object over a plurality of processing cycles, the input object data being collected during at least one of the plurality of processing cycles.

Replace claim 38 with the following: 
38. (Currently Amended) A non-transitory machine-useable storage medium embodying instructions which, when executed by at least one processor, cause the at least one processor to:
receive input object data from a subsystem of an autonomous vehicle, the input object data including image data from an image generating device and distance data from a distance measuring device, the distance measuring device comprising one or more light imaging, detection, and ranging (LIDAR) sensors;
determine a first position of a proximate object near the autonomous vehicle from the image data, the first position being determined using semantic segmentation processing of the image data, the semantic segmentation processing including assigning an object categorical label to each pixel in the image data;
determine a second position of the proximate object from the distance data, the second position being tracked using the distance data received from the distance measuring device over a plurality of processing cycles, the distance data being collected during at least one of the plurality of processing cycles;
correlate the first position and the second position by matching the first position of the proximate object detected in the image data with the second position of the same proximate object detected in the distance data;
determine a three-dimensional (3D) position of the proximate object using the correlated first and second positions; and
track the 3D position of the proximate object over a plurality of processing cycles, the input object data being collected during at least one of the plurality of processing cycles.

Allowable Subject Matter
Claims 21-40 now renumbered 1-20  are allowed.
The closest prior art of record is Kentley et al. (US 2017/0120904 A1, a reference of PTO 1449, hereinafter Kentley) in view of Ansari (US 2016/0357188 A1) further in view of Premebida et al (NPL titled: A Lidar and Vision-based Approach for Pedestrian and Vehicle Detection and Tracking) in view of  Meyer et al (NPL titled: Sensor Fusion for Joint 3D Object Detection and Semantic Segmentation) in view of Schmiedel et al (US Patent No.: 8,139,109). 	Kentley discloses that a system comprising: a data processor (Fig. 12 1205); and a vehicle position  and velocity estimation module (320 – see Fig. 3B), executable by the data processor, the vehicle position and velocity estimation module being configured to: receive input object data from a subsystem of an autonomous vehicle, the input object data including image data from an image generating device (Fig. 3B, 373 camera) and distance data from a distance measuring device (Fig. 3B 371 LIDAR), the distance measuring device being one or more light imaging detection and ranging (LIDAR) sensors ([0076]-[0078]); determine a first position of a proximate object near the autonomous vehicle from the image data (Fig. 2B S254, [0056]); determine a second position (Fig. 2C 283 predicted location) of the proximate object (Fig. 2C [0061]-[0066]) from the distance data; correlate the first position and the second position by matching  (Fig. 2B, S280-S282, [0064]-[0066], note that the threshold functions are used to correlate/calculate the predicted position of objects); determine a position of the proximate object using the correlated first and second positions (Fig. 3A [0064]-[0068]); and track the 3D position of the proximate object over a plurality of processing cycles, the input object data being collected during at least one of the plurality of processing cycles (for e.g. Bicycle rider 583d has a trajectory Tb that is in a direction approximately opposite that of the trajectory Tav, and automobile 581d has a trajectory Tmv that is approximately parallel to and in the same direction as the trajectory Tav - see [p][0088]).
Kentley does not explicitly mention 3D position of the object, even through LIDAR data is 3D data of the object. Ansari, an analogous environment, further discloses that determining 3D position of object utilizing correlated positions of determined objects ([0101], [0104]-[0105]) for accurately determining the objects around autonomous vehicle. 	Note the discussion above; the combination of Kentley and Ansari as a whole does not expressly disclose the first and second positions are taken from the image data and distance data respectively and where the correlation includes the first position of the proximate object detected in the image data with the second position of the same proximate object detected in the distance data the first position being determined using semantic segmentation processing of the image data; 	Premebida, an analogous environment, discloses a LIDAR and vision based method which includes the first and second positions are taken from the image data and distance data respectively (see section III, subsection B for the feature vector for a detected object for the LIDAR subsystem and section IV – where a set of Haar-Like features from the given image and object detection using these features for the vision based system) and where the correlation includes the first position of the proximate object detected in the image data with the second position of the same proximate object detected in the distance data (see section V - “where a multi-sensor cooperation requires a correspondence between the measurements gathered by distinct sensors. In this case, it is necessary to find a correspondence  between the camera reference and the Lidar reference system. The coordinate transformation subsystem (see Fig. 6) is used to calculate this correspondence.”) and the first position being determined using semantic segmentation processing of the image data (The segments/clusters which define an object are basically a cloud of range-points. The centroid of each cluster is calculated and used as the characteristic-point, i.e., the kinematic behavior of the object is described in respect to its centroid. Intrinsically connected with tracking, data association is performed considering two situations: 1) Segment to segment: the process of associating detected segments with other segments (non-classified objects) in the current scan; 2) Segment to object-tracker: the maintenance process, i.e. the association of observed segments with existing objects – see section III, subsection A, [p][002]). 	However, none of the cited references expressly disclose semantic segmentation processing including assigning an object categorical label to each pixel in the image data. 	Meyer discloses a sensor fusion system semantic segmentation processing including assigning an object categorical label to each pixel in the image data (To perform semantic segmentation, we classify each point in the LiDAR image with its most likely class according to the predicted class probabilities – see section 4.2, [p][001]). 	However, none of the cited references disclose the second position being tracked using the distance data received from the distance measuring device over a plurality of processing cycles, the distance data being collected during at least one of the plurality of processing cycles. 	Schmiedel discloses the second position being tracked using the distance data received from the distance measuring device over a plurality of processing cycles, the distance data being collected during at least one of the plurality of processing cycles (the vehicle control system 100 may also compare the position of the obstacle as determined by the vision system 107 with the position of the obstacle as determined by the first LIDAR system 103 and/or the second LIDAR system 105 to provide an even more accurate position of the obstacle). 	Although all the features of the claims are disclose by the above references; however, the hardware step-up of Schmiedel is distinct and therefore would not be combination with other references such as Meyers. 
 	The current method improves over the prior art by providing an object tracking module that is configured to correlate the positions and velocities of the identified objects found in a previous processing cycle with the objects identified in the current processing cycle. Thus, the movement and changes in the distance measurement for a particular object can be correlated across multiple cycles. Therefore, an object missing from the current distance data can still be checked for presence in a subsequent cycle in case the current distance data is incomplete, errant, or otherwise compromised. In this manner, the object tracking module can track identified objects even when the input object data is intermittent, errant, or unstable. Once the vehicle position and velocity estimation module generates the positions and velocities of proximate objects for a current cycle, the positions and velocities of the proximate objects can be saved as the position and velocity data from a previous cycle and used for a subsequent processing cycle. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        September 10, 2022